Carver Fed. Sav. Bank v Campbell (2020 NY Slip Op 05485)





Carver Fed. Sav. Bank v Campbell


2020 NY Slip Op 05485


Decided on October 7, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-06261
 (Index No. 504086/13)

[*1]Carver Federal Savings Bank, plaintiff,
vWilson L. Campbell, etc., et al., respondents, et al., defendants; Waterfall Victoria Grantor Trust II, Series G, nonparty-appellant.


Hahn & Hessen, LLP, New York, NY (Robert J. Malatak and Brigitte R. Rose of counsel), for nonparty-appellant.

DECISION & ORDER
In an action to foreclose a mortgage, nonparty Waterfall Victoria Grantor Trust II, Series G, appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated November 20, 2017. The order, in effect, denied those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendants Wilson L. Campbell and Judith Brown-Campbell, to strike those defendants' answer, and for an order of reference.
ORDERED that the order is reversed, on the law, with costs, those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendants Wilson L. Campbell and Judith Brown-Campbell, to strike those defendants' answer, and for an order of reference are granted, and the matter is remitted to the Supreme Court, Kings County, for a determination of the remaining branches of the plaintiff's motion.
We reverse the order for reasons stated in US Bank N.A. v Bochicchio (179 AD3d 1133, 1135) and Wells Fargo Bank, N.A. v Heiney (168 AD3d 1126, 1127).
MASTRO, J.P., MILLER, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court